The opinion of the Court was delivered by
Sergeant, J.
The orphans’ court, in analogy to the practice of chancery, has power, by a proceeding on petition in nature of a bill of review, to correct an account, after confirmation, for errors apparent on its face, or new matter discovered since. Great injustice might take place if this power were denied them. At the same time, it is requisite that this discretion be exercised with great caution, and only within a reasonable time, otherwise accounts never would be at rest. In the case before us the remedy was sought on the ground of matter newly discovered, and therefore falls within the *95established rule. On the merits, it is clear that Joseph Briggs received money belonging to the estate of David M. Briggs, for which he has never accounted ; of this, his acceptance, and the absence of any proof of payment, are conclusive evidence. The allegation of the children is, that he received and held it as their guardian, and could not, therefore, avail himself of the statute of limitations. The appellants contend, that even if liable, it was a legal claim against him, founded on the acceptance, recoverable in a suit by the payee, Joseph Knox, as administrator, in which Joseph Briggs could have pleaded the statute.. If Joseph Knox could have recovered the amount in an action on the acceptance, the statute of limitations, after a lapse of six years, would be a bar, of which the appellants could not be deprived by the allegation of a trust. But Joseph Briggs was guardian, and as such entitled to hold this money for the wards until their majority, unless wanted by the administrator for payment of debts. There is no evidence that this was the case. Joseph Briggs, therefore, having held it in his hands, must be'considered as doing so in the capacity of guardian, and bound to account for it to the children.
Decree affirmed.